DETAILED ACTION
Applicant’s amendments dated 2/17/2022 are considered and entered into record. 

EXAMINER'S AMENDMENT
The title of the application has been changed to:
--METHOD FOR TREATING ARTHRITIS WITH BOSWELLIA SERRATA EXTRACTS--.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Powers on 3/4/2022.

The application has been amended as follows: 

	Claims 13-21 have been cancelled.

	In claim 5, at line 1, the phrase  “or disorder” has been deleted.
	In claim 11, at line 3, the term  “,” has been deleted and replaced with  --;--.

Response to Amendment
The declaration filed on 2/17/2022 under 37 CFR 1.131(a) is sufficient to overcome the enablement rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instantly claimed method for treating rheumatoid arthritis, juvenile rheumatoid arthritis, psoriatic arthritis, osteoarthritis, refractory rheumatoid arthritis, chronic non-rheumatoid arthritis, or a combination thereof in a subject in need .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-6 and 8-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699